IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT


                                     No. 00-60172
                                   Summary Calendar


UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                          versus
ROGER WILLIAMS SIMS,
                                                        Defendant-Appellant.
                 __________________________________________

                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                         USDC No. CRD-91-21-S-O
             __________________________________________
                             October 19, 2000
Before POLITZ, JOLLY, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Roger William Sims appeals the district court’s ruling on his “Motion for
Clarification of Amended Judgment,” by which he urged the court to clarify its 1997

resentencing order as it related to the imposition of a $12,000 fine and interest thereon.

At the original sentencing in 1992, the court imposed a $15,000 fine but indicated that

interest was waived. The district court subsequently made clear, in its ruling on a 28
U.S.C. § 2255 motion in 1997, that Sims was required to pay the fine and the interest.

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Sims’ “Motion for Clarification” is a collateral challenge to the imposition of
interest in 1997; the district court’s ruling thereon is a denial of that challenge on the

merits. Such a collateral attack finds no authorization in law; the relief Sims seeks is

not available under any federal statute or rule providing for postconviction relief.1
Relief was not available to Sims under FED. R. CRIM. P. 35, 18 U.S.C. § 3742, 18

U.S.C. § 3582(c)(2), or 28 U.S.C. § 2255.2 The district court’s clarification order

confirmed that no “clerical mistake” was made.3 Although the district court effectively

denied Sims relief on the merits, we now AFFIRM on the alternative ground that the
district court lacked jurisdiction to consider the motion.4 AFFIRMED.




      1
       United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).
      2
       Id.; § 2255.
      3
       FED. R. CRIM. P. 36.
      4
       Early, 27 F.3d at 142.
                                            2